Citation Nr: 1125982	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-37 265	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for decreased sensation in the right lower extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for shin splints of the left leg, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for shin splints of the right leg, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial compensable rating for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 2000 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2009, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for additional development.  

In a September 2005 statement, the Veteran indicated that he may have psoriasis as a result of military service.  In June 2010, a VA examiner determined that the Veteran has psoriasis that is not a progression of his service-connected tinea cruris and is a separate skin condition.  In view of this information, a claim of service connection for psoriasis has been reasonably raised by the record.  As this issue has not been developed for appellate review, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's decreased sensation in the right lower extremity has resulted in disability tantamount to no worse than mild incomplete paralysis of the sciatic nerve.

2.  Since the award of service connection, the Veteran's shin splints of the left leg have resulted in disability tantamount to no worse than impairment of the left tibia and fibula with slight knee or ankle disability.

3.  Since the award of service connection, the Veteran's shin splints of the right leg have resulted in disability tantamount to no worse than impairment of the right tibia and fibula with slight knee or ankle disability.

4.  Since the award of service connection, the Veteran's tinea cruris has not been symptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected decreased sensation in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for an initial rating in excess of 10 percent for service-connected shin splints of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2010).

3.  The criteria for an initial rating in excess of 10 percent for service-connected shin splints of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2010).

4.  The criteria for an initial compensable rating for service-connected tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  The Veteran was granted service connection regarding the four disabilities on appeal after he filed a claim for benefits during his military service.  Thus, the claims were substantiated.  (Once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).)

Even so, the Veteran was sent a December 2006 notice letter indicating that the evidence should show that his service-connected disabilities had gotten worse.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess, 19 Vet. App. at 473.  The December 2006 notice letter also satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of the issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Louisville, Kentucky.  More recent VA treatment records were obtained pursuant to the Board's December 2009 remand.  The Veteran has not identified any private treatment providers.  Additionally, the Veteran was provided multiple VA examinations in connection with his claims, the reports of which are of record.  More recent VA examinations were conducted in March 2010 pursuant to the Board's December 2009 remand.  The examination reports contain sufficient evidence by which to evaluate the Veteran's four disabilities in the context of the rating criteria.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.


II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran was awarded service connection for the disabilities on appeal effective July 15, 2003.

Decreased Sensation in the Right Lower Extremity

Since the award of service connection, the Veteran's decreased sensation in the right lower has been evaluated as 10 percent disabling under Diagnostic Code 8520 for "paralysis of the sciatic nerve."  Under that diagnostic code, a 10 percent rating is for application when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is for application when there is moderate incomplete paralysis.  A 40 percent rating is for application when there is moderately severe incomplete paralysis.  A 60 percent rating is for application when there is severe incomplete paralysis, with marked muscular atrophy.  Finally, an 80 percent rating is for application when there is complete paralysis of the sciatic nerve as evidenced by the foot dangling and dropping, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (Diagnostic Code 8520) (2010).  Neuritis and neuralgia of the sciatic nerve incorporate the identical criteria.  See 38 C.F.R. § 4.124a (Diagnostic Codes 8620, 8720).

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The grant of service connection for decreased sensation in the right lower extremity was primarily based on a May 2003 pre-discharge VA examination.  The RO considered the condition to be associated with service-connected degenerative disc disease of the lumbar spine.  At the examination, it was noted that the lumbar spine disability was diagnosed several years prior.  The examiner noted that the symptoms included severe low back pain that radiated down the right leg.  On examination, straight leg raise was negative bilaterally.  However, the examiner stated that there were signs of radiculopathy down the right leg with objective findings of decreased sensation of the right lower extremity with L5 nerve root distribution.  There were no motor deficits and deep tendon reflexes were intact.  The examiner provided a diagnosis of radiculopathy and hyperparesthesia of the right lower extremity.  The examiner reiterated that the Veteran experienced pain in radiating down the right leg and there was [de]creased sensation.  The examiner indicated that there was moderate limitation of function for the entire lumbar spine disability.

The Veteran's initial visit for treatment at the Louisville VAMC was in November 2003.  He did not complain of pain or decreased sensation in the right lower extremity other than shin splints.  In January 2007, when the Veteran was seen for shin splints, a neurological examination of the lower extremities showed normal power and intact sensation bilaterally.  In March 2007, when the Veteran was treated for right toe gout, it was noted that there were no sensory losses in the extremities.  In February 2010, the Veteran was seen with complaints of numbness in his arms and his legs.  Examination showed that motor strength, sensation, deep tendon reflexes, and gait were grossly intact.

In March 2010, the Veteran underwent a VA peripheral nerves examination pursuant to the Board's December 2009 remand.  The examiner reviewed the claims file and examined the Veteran.  The Veteran reported that, since the previous VA examination, he continued to experience constant, dull aching of the right leg with a sharp component during prolonged standing or walking.  He felt that his right leg was weak compared to his left leg.  Motor examination was normal for all extremities.  Sensory function was normal for all extremities.  For the right lower extremity, it was expressly noted that vibration, pain, light touch, and position sense were normal.  Reflexes were normal, including right knee, ankle, and plantar reflexes.  The examiner noted that there was muscle atrophy in the right calf as it measured smaller than the left calf.  In regards to gait, there was slightly decreased propulsion.  Significantly, the examiner noted that no function of any joint was affected by the condition.

Testing was also conducted in the form of an EMG (electromyogram) and NCS (nerve conduction study).  The interpretation of the testing was a normal study.  There was no evidence of neuropathy.  With respect to a diagnosis, the examiner stated that there was a lack of clinically sufficient evidence (by both physical examination and diagnostic testing) to establish a diagnosis of an acute or chronic leg condition including radiculopathy.  In regards to the Veteran's daily activities, the examiner indicated that the condition prevented chores, exercise, sports, and recreation.  It severely affected shopping.  The condition had no effect on traveling, feeding, bathing, dressing, toileting, or grooming.

In consideration of the evidence of record, the Board finds that the Veteran's decreased sensation in the right lower extremity has resulted in disability tantamount to no worse than mild incomplete paralysis of the sciatic nerve.  Although the March 2003 VA examiner diagnosed the Veteran with radiculopathy of the right lower extremity, the evidence associated with the claims file since the effective date of the award of service connection does not show that the Veteran even has a clinically diagnosed disability affecting the right leg (aside from 

his separately rated shin splints).  VA records show that the Veteran did not generally seek treatment for any complaint of decreased sensation other than in February 2010 for all his extremities.  VA records reflect normal neurological examinations when the Veteran was seen for unrelated problems.

Significantly, the March 2010 VA examiner could not provide a clinical diagnosis after both physical examination and diagnostic testing.  Nevertheless, the examiner made note of the Veteran's subjective symptom of right leg pain, his smaller right calf, his slightly decreased propulsion, and the effect of the condition on elective daily activities.  Thus, despite the absence of evidence of a clinically shown disability, there is at least some evidence of symptomatology related to the service-connected condition.  This symptomatology is taken into account by the 10 percent rating that was initially assigned with the award of service connection.  Without sufficient evidence showing that the Veteran has an actual disability of the right lower extremity manifested by decreased sensation, particularly one that results in disability tantamount to moderate, moderately severe, or severe incomplete paralysis, or complete paralysis, of the sciatic nerve, a rating in excess of 10 percent is not warranted at any time since the award of service connection.

Shin Splints

Since the award of service connection, the Veteran's shin splints of the left and right leg have each been evaluated as 10 percent disabling under Diagnostic Code 5262, for "impairment of the tibia and fibula."  Under that diagnostic code, a 10 percent rating is warranted for malunion of the tibia or fibula with slight ankle disability.  A 20 percent rating is warranted for malunion with moderate ankle disability.  A 30 percent rating is warranted for malunion with marked ankle disability.  Lastly, a 40 percent rating is warranted for nonunion of the tibia or fibula, with loose motion, and the requirement of a brace.  38 C.F.R. § 4.71a (Diagnostic Code 5262) (2010).

(A shin splint is a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary 1742 (30th ed. 2003).  The Board notes that "muscles injuries" are evaluated under diagnostic codes set forth in 38 C.F.R. § 4.73 (2010).  The flexor digitorum longus muscle is in Muscle Group XI.  See 38 C.F.R. § 4.73 (Diagnostic Code 5311).  Higher ratings under this diagnostic code contemplate more severe injuries to the muscle than a strain, typically from a bullet or other type of missile.  See, e.g., 38 C.F.R. § 4.56 (2010).  Thus, it is not appropriate to evaluate the Veteran's shin splints as a "muscle injury.")

The grant of service connection for shin splints affecting both legs was primarily based on a May 2003 pre-discharge VA examination.  At the examination, it was noted that bilateral shin splints were diagnosed in July 2000.  The examiner noted that symptoms were constant and they included pain when running, jumping, squatting, and climbing.  The area was also sensitive to the touch.  Treatment included ice, therapy, restricted exercise, and pain medication.  Functional impairment was an inability to run, jump, climb, squat, kneel, or lift weights greater than 50 pounds.  There was no time lost from work.  Examination revealed that the tibia and fibula were painful to palpation bilaterally.  The Veteran had normal range of motion of the knees and ankles.  X-rays of the tibia and fibula of both legs showed a stress reaction of the fibula.  The examiner provided a diagnosis of bilateral shin splints.  The examiner reiterated that the Veteran experienced pain in the area and there was pain to palpation.  The examiner indicated that there was slight limitation of function.

The Veteran's initial visit for treatment at the Louisville VAMC was in November 2003.  He complained of chronic pain from shin splints that was not helped by pain medication.  The assessment was chronic shin pain.  In August 2004, the Veteran was seen for pain in both legs.  A history of shin pain was noted.  There was tenderness around the anterior tibia bilaterally.  The assessment was questionable chronic leg pain or occult fracture.  A May 2005 VA record shows a complaint of worsening pain in both legs.  There was tenderness in the anterior tibial muscle of the right leg.  Normal range of motion was noted.  The assessment was chronic muscular leg pain.  It was also noted that a bone scan was mostly negative.

In December 2006, the Veteran was seen for a complaint of left leg weakness and difficulty walking.  He was also seen for right leg pain that had lasted for 2 to 3 weeks.  It was noted that the Veteran had a history of shin splints.  Examination revealed a stable knee joint and a stable ankle joint.  There was some tenderness present in the extremities with normal muscle bulk and tone.  X-rays were taken of the right tibia and fibula in January 2007.  They were negative.  The Veteran continued to experience right shin tenderness in January 2007.  In February 2009, the Veteran was seen in the emergency room for a complaint of right knee pain.  He had twisted it the previous day.  There was no reference to shin splints.

In March 2010, the Veteran underwent a VA bones examination pursuant to the Board's December 2009 remand.  The examiner reviewed the claims file and examined the Veteran.  The Veteran reported that, since the previous VA examination, he continued to experience a bilateral shin burning and aching type of pain.  He reported that the pain is exacerbated when walking, his legs fatigue easily, and he has had several falls.  Treatment has primarily been pain medication and he has not been seen by the orthopedic department.  Significantly, the examiner noted that the condition does not affect the motion of a joint.  The Veteran indicated that he does experience some ankle pain but there is no decrease in motion of the ankle.  Examination revealed tenderness to palpation at the most distal part of the leg with the left side discomfort greater than the right.  No joint or bone abnormality was evident.  The diagnosis was bilateral shin splints.  In regards to the Veteran's daily activities, the examiner indicated that the condition prevented chores, exercise, sports, and recreation.  It severely affected shopping.  The condition had no effect on traveling, feeding, bathing, dressing, toileting, or grooming.

In consideration of the evidence of record, the Board finds that the Veteran's shin splints have resulted in disability tantamount to no worse than impairment of the tibia and fibula with slight knee or ankle disability bilaterally.  The evidence shows that the Veteran primarily experiences manifestations of pain with some weakness in his lower leg.  Although Diagnostic Code 5262 provides for ratings based on malunion or nonunion of the tibia and fibula, it is the most applicable diagnostic code for rating the Veteran's shin splints as the diagnostic code pertains to the area of the Veteran's problems.  The evidence does not show that the Veteran has malunion or nonunion of the tibia or fibula and the evidence does not reflect any limitation of motion of either the knee or the ankle bilaterally.  This is so even with consideration of the effects of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Even so, the shin splints are manifested by symptoms that tend to equate to a slight level of impairment for both the left and right sides.  Pain and weakness is evident, and the symptoms have an effect on elective daily activities.  This symptomatology is taken into account by the 10 percent rating that was initially assigned with the award of service connection for each lower extremity.  Without sufficient evidence showing that the Veteran's shin splints result in disability tantamount to malunion of the tibia or fibula with moderate, or marked, knee or ankle disability, or nonunion of the tibia or fibula, a rating in excess of 10 percent is not warranted at any time since the award of service connection for either left or right shin splints.

Tinea Cruris

Since the award of service connection, the Veteran's tinea cruris has been evaluated as noncompensably disabling under Diagnostic Code 7813 for "dermatophytosis (ringworm)."  This includes dermatophytosis of the inguinal area (jock itch) or tinea cruris.  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805) or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118 (Diagnostic Code 7813) (2010).  In the Veteran's case, he is not service connected for a skin condition affecting the head, face, or neck.  Additionally, the evidence does not show that the disability results in scarring.  Instead, the evidence reflects past symptoms involving rashes.  Thus, an evaluation under Diagnostic Code 7806 as analogous to dermatitis is appropriate.

Under that diagnostic code, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118 (Diagnostic Code 7806).

The grant of service connection for tinea cruris was primarily based on a May 2003 pre-discharge VA examination.  It was noted that tinea cruris was diagnosed in 2003.  The examiner noted that the symptoms were a rash in the groin region that was constantly present.  The Veteran was not receiving treatment for the condition, and there was no functional impairment or lost time from work.  Examination revealed an erythematous rash in the groin region.  The examiner provided a diagnosis of tinea cruris.  The examiner reiterated that there was a rash in the groin area and indicated that there was slight limitation of function.

The Veteran's initial visit for treatment at the Louisville VAMC was in November 2003.  He complained of a rash in the groin area that had existed for 3 to 4 years.  The Veteran stated that various creams had not helped the problem.  Examination showed multiple flaky plaques on the scrotum and penis.  The assessment was questionable psoriasis.  In December 2003, the Veteran was seen for a dermatology consultation with a history of a recurrent rash in the genital area.  It was noted that treatment in the past consisted of antifungal cream without improvement.  Examination revealed erythematous plaque with thin silvery scale areas clinically consistent with genital psoriasis.  The Veteran was prescribed topical creams for treatment.

In October 2004, the Veteran was seen in the emergency room for groin pain.  It was determined that the pain was muscular in nature or from a growth.  There was no indication that there was a skin problem such as tinea cruris.  In February 2005, the Veteran reported to the VAMC that his psoriasis was getting worse.  He stated that the topical cream was effective for his groin but not for other areas.  An April 2005 dermatology consultation showed that the Veteran had multiple areas of psoriasis.  The genital area was clear and there was no reference to tinea cruris.

In November 2005, the Veteran was seen for a follow-up for psoriasis affecting multiple areas.  There were some erythematous macules with mild scales on the scrotum and penis.  The assessment was psoriasis.  The Veteran was seen for another follow-up for psoriasis in December 2006.  There were some thin minimally scaly plaques affecting the scrotal area.  They were assessed as psoriasis.  In January 2007, he was seen for a boil on his penis.  The Veteran went to the emergency room in February 2007 with a rash on his arms, legs, and torso. 

In March 2010, the Veteran underwent a VA skin examination pursuant to the Board's December 2009 remand.  The examiner reviewed the claims file and examined the Veteran.  It was noted that the Veteran had tinea cruris during service.  The Veteran reported that the condition had worsened and involved other areas of the body.  The examiner noted that psoriasis had been identified in the course of VA treatment.  The examiner noted that the Veteran had treated the skin condition with a topical steroid cream within the past twelve months.  However, the condition was identified as psoriasis.  Examination revealed erythematous-based scaly lesions to the bilateral elbows, bilateral knees, left shin, lateral left thigh, scrotum, and base of the penis.  According to the examiner, the percent of total body area affected was less than 5 percent.  There were no exposed areas of the body that were affected.  The examiner provided a diagnosis of psoriasis, to include genital and scrotal psoriasis.

Given that tinea cruris was the skin condition that was service connected and that psoriasis was diagnosed by the March 2010 VA examiner, the AOJ requested an addendum from the examiner to address the matter.  In June 2010, the examiner provided an addendum and stated that the current skin symptoms were suggestive of psoriasis as described in the March 2010 examination report.  The examiner explained that she was not stating that the Veteran no longer suffered from tinea cruris and that he could have recurrent symptoms of tinea cruris at some point.  However, the current clinical skin condition is psoriatic and not tinea.  The examiner also indicated that she could not ascertain the accuracy of the original diagnosis of tinea cruris because she did not perform the examination at that time.  Lastly, the examiner gave the opinion that the Veteran's psoriasis is not a progression of the condition of the groin that is already related to service.

In consideration of the evidence of record, the Board finds that the Veteran's tinea cruris has not been symptomatic since the effective date of the award of service connection.  Although the Veteran was diagnosed with tinea cruris during the pre-discharge VA examination, all of the post-service evidence reflects treatment for, and a diagnosis of, psoriasis.  The evidence reflects that the Veteran has psoriasis that affects the groin area but he is not service connected for that skin condition.  Evidence of symptoms related to tinea cruris has not been shown.  The March 2010 VA examiner explained that the symptoms are psoriatic in nature and are not a progression of the Veteran's tinea cruris.  The examiner indicated that the Veteran's tinea cruris may recur at some point; however, it has not recurred during the rating period on appeal.  Therefore, without sufficient evidence showing that the Veteran's tinea cruris is active or symptomatic, a compensable rating is not warranted at any time since the award of service connection for tinea cruris.

(As noted in the introduction, the Board referred the claim of service connection for psoriasis that has been reasonably raised by the record to the AOJ for appropriate action.)

Conclusion

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's decreased sensation in the right lower extremity, shin splints, or tinea cruris has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claims for higher initial ratings for decreased sensation of the right lower extremity, shin splints of the left and right leg, and tinea cruris must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for decreased sensation in the right lower extremity is denied.

An initial evaluation in excess of 10 percent for shin splints of the left leg is denied.

An initial evaluation in excess of 10 percent for shin splints of the right leg is denied.

An initial compensable evaluation for tinea cruris is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


